Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment that “wherein the divided regions are set as each divided region having a size being larger than a size of the moving body”.   This is shown in FIG. 6 and is supported.
The amendment was filed with an AFCP 2.0 pilot program request is treated as such.
 The amendment requires further consideration and/or search.
The amendment is not entered.
Applicant is advised to file an RCE to have the amendment entered and searched in full.

    PNG
    media_image1.png
    694
    953
    media_image1.png
    Greyscale

United States Patent No.: US11106893B1 to Zhu teaches a LIDAR point cloud.  A bounding box 1106.  The bounding box has a size that is larger than the object (vehicle) for collision avoidance purposes with the autonomous vehicle and that acts as a label to show the x, y, and z dimensions. The bounding boxes also do not overlap 1102-1106.  
Therefore, the amendment raises new issues that require further consideration and/or search.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668